Citation Nr: 1414043	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to August 7, 2008, for an initial 60 percent evaluation for coronary artery disease (CAD).

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran had active service from November 1948 to September 1953 and from February 1954 to November 1969, including service in Vietnam.  The Veteran retired with more than 20 years of active service.  This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2006, a claim for service connection for a "heart condition" was denied.  In January 2011, the RO advised the Veteran that additional review of the claim was required, in compliance with Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III), following addition of ischemic heart disease to the list of diseases which may be presumed linked to herbicide exposure.  In a February 2011 rating decision, the RO granted service connection for CAD and assigned an initial 30 percent rating, effective from January 2011.  By a rating decision issued in June 2011, the RO assigned an effective date of April 26, 2007, for the grant of service connection for CAD and assigned a 30 percent disabling from that date.  A 60 percent rating was assigned from August 7, 2008.  The Veteran disagreed with the effective date assigned for the 60 percent evaluation.  He raised no contention with respect to the 60 percent rating.  In April 2012, the RO denied TDIU.  

The Board notes that the AOJ issued a decision in March 2013 that reduced the rating assigned for CAD from 60 percent to 30 percent, effective from January 8, 2013.  There is no indication that the Veteran sought to appeal this decision.
 

FINDINGS OF FACT

1.  The evidence is in equipoise to warrant a finding that the Veteran met at least one criterion for a 60 percent evaluation for CAD from April 26, 2007.  

2.  A combined schedular rating of 100 percent has been in effect since June 27, 2012.

3.  Prior to June 27, 2012, the disabilities for which service connection was in effect were not of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and his occupational experience would otherwise qualify him; from that date, the claim for TDIU is moot.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for a 60 percent initial evaluation CAD were met from April 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).

2.  The Veteran does not meet the criteria for an award of TDIU prior to or from June 27, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increase in the staged initial evaluation assigned for his service-connected CAD prior to August 7, 2008, and to an award of TDIU.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran was notified of the criteria for TDIU, the types of evidence that might substantiate the claim, and each element of required notice, in September 2011.  As the claim for an increased evaluation for CAD prior to August 7, 2008 is granted, below, no discussion regarding the duty to notify is required as to that claim.  

VA has a duty to assist the Veteran in the development of a claim.  The Veteran identified private treatment records and he submitted those records.  The Veteran submitted a disability benefits questionnaire completed by a private provider in 2011.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations.  The Veteran has not identified any other pertinent evidence.  

The Board has reviewed the entire electronic (Virtual VA) record as well as the entire claims file and associated folders.  

1.  Claim for rating in excess of 30 percent for CAD prior to August 2008 

The Veteran's original claim for service connection for a "heart condition" was denied in June 2006.  That determination was reviewed in 2011, because the Veteran, who served in Vietnam, was among the claimants afforded additional review following addition of CAD to the list of diseases which may be presumed service-connected if the Veteran was exposed to herbicides.  (Nehmer III).

The Veteran has been granted service connection for CAD from April 26, 2007, which was the date that the RO found the first evidence of a diagnosis of CAD.

Disability due to CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  DC 7005.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).

A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  DC 7005. 

Regulations for diseases of the heart were amended effective in October 2006, but the criteria in DC 7005 remained unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006); compare 38 C.F.R. § 4.104, DC 7005 (2013) with 38 C.F.R. § 4.104, DC 7005 (2006).

During hospitalization in April 2007, the Veteran's ejection fraction was estimated to be 50 percent to 55 percent.  Left ventricular function was described as mildly decreased.  During the 2007 hospitalization, the Veteran was advised to limit physical activity; no stress test was conducted.  The Veteran's METs level was not examined or estimated prior to the August 7, 2008 stress test.  When a stress test was conducted on August 7, 2008, the Veteran developed dyspnea and fatigue at 4.1 METs.  Such was used as basis for assigning a 60 percent evaluation.  

However, as noted, the Veteran's ejection fraction was estimated to be 50 percent to 55 percent in April 2007.  While not being specifically between 30 and 50 percent, the fact remains that the estimate of the ejection fraction included 50 percent.  This is a factor used in determining whether a 60 percent disability rating is warranted.  Importantly, as indicated, the record is devoid of a METs estimate for the period prior to August 7, 2008.  There is also no record of an improved ejection fraction during the period between April 2007 and August 2008.  Put another way, the only data available to rate the Veteran's CAD from April 26, 2007, to August 7, 2008, is the aforementioned ejection fraction that was estimated to be 50 to 55 percent.  Thus, in resolving reasonable doubt in the Veteran's favor, the Veteran met at least one criterion for a 60 percent evaluation for CAD prior to August 7, 2008.  

In his August 2011 notice of disagreement and July 2012 substantive appeal, the Veteran limited the issue to an effective date prior to August 7, 2008 for a 60 percent evaluation for CAD.  The Veteran did not contend that CAD should be evaluated as more than 60 percent disabling at any time during the period on appeal.  Thus, it appears to the Board that the grant of a 60 percent evaluation prior to August 7, 2008 is a full grant of the benefit sought by the Veteran.  Moreover, because the Veteran did not seek a higher rating, no further discussion of the criteria for a rating in excess of 60 percent for CAD, on a schedular basis, or on an extraschedular basis, is required.  

2.  Claim for TDIU

The Veteran is currently in receipt of a 100 percent (total) schedular evaluation for his service-connected disabilities, from June 27, 2012.  The Board notes that, where a total schedular evaluation has been awarded for a specific disability, it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Legal entitlement to a TDIU rating may be found, in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  In such circumstances, the Court of Appeals for Veterans Claim has explained, there is no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

The total schedular evaluation is warranted only because bilateral factors for involved paired extremities add 8.9 percent to the schedular evaluation as otherwise combined under 38 C.F.R. § 4.25.  The total schedular (100 percent) rating encompasses all service-connected disabilities, as well as the bilateral factors associated with all service-connected disabilities.  Without consideration of all service-connected disabilities, and each applicable bilateral factor, the Veteran's award does not reach 100 percent.  Therefore, the Veteran in this case cannot, under any set of facts, meet the criteria for TDIU for a disability other than the disabilities for which the 100 percent rating is in effect, because there is no service-connected disability which has not been counted in the assignment of a total schedular evaluation.  From June 27, 2012, the Veteran has no legal entitlement to TDIU.  This portion of the appeal is therefore moot and must be dismissed, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In contrast, the appeal for TDIU prior to the June 27, 2012 award of a total schedular rating encompassing all service-connected disabilities is not moot.  Prior to June 27, 2012, service connection was in effect for coronary artery disease (CAD), rated as 60 percent disabling, and for diabetes mellitus, evaluated as 10 percent disabling from July 14, 2011 and as 20 percent disabling from January 17, 2012.   The Veteran's combined disability rating was 60 percent prior to January 17, 2011, and 70 percent disabling from that date.  38 C.F.R. § 4.25.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than total, TDIU may be awarded if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16.  As the Veteran's CAD warrants a 60 percent evaluation prior to June 27, 2012, he meets the criteria for consideration of a schedular TDIU.  

The existence or degree of non-service connected disabilities will be disregarded if the schedular criteria for TDIU are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on "an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  

Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history, but not the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Veteran was afforded VA examination in December 2011.  At that time, the Veteran reported no requirement that his activities be regulated as part of the control of diabetes mellitus.  The Veteran reported that his service-connected CAD did not result in overall functional impairment.  He reported that he could engage in any level of physical activity that he was otherwise able to perform without experiencing dyspnea, fatigue, angina, dizziness, or syncope.  The examiner made a specific finding that the service-connected CAD did not impact the Veteran's ability to work, but would preclude prolonged standing or walking, and noted that diabetes resulted in minimal limitations of the Veteran's activities of daily living.  

The examiner's opinion that the Veteran was not able to engage in prolonged standing or walking as a result of CAD means that the Veteran's service-connected disabilities, prior to June 27, 2012, precludes heavy manual labor, but did not preclude employment that was essentially sedentary or did not required prolonged walking and standing.

In this case, the Veteran served for 20 years in various roles, including as an administrative technician and as a recruiter.  Post-service, the Veteran was employed as a letter carrier for about 10 years.  The Veteran contends that, given his limited education (GED, not high school diploma), and lack of employment experience using a computer, he has no training in any type of sedentary work.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant finding that the Veteran is unemployable.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, the Veteran's primary post-service employment as a letter carrier would be precluded by the limitation on prolonged standing and walking.  The Veteran's military occupational specialties as a recruiter and an administrative technician indicate he would be able to work in a sedentary capacity that involved interacting with others without use of computer or in a sedentary administrative capacity.  To prevail on a total rating claim the record must reflect some factor that takes the claimant's case outside the norm, and that a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment

The Veteran's service-connected disabilities are evaluated as 60 percent disabling. That level of disability is consistent with difficulty finding employment.  However, there are no factors of the Veteran's disabilities, employment history, and educational and vocational attainment which would make it more difficult for him to find employment than other Veterans with a 60 percent evaluation.  In particular, it is clear that the Veteran's retirement from employment was voluntary, and was unrelated to a service-connected disability.  The fact that the Veteran has not engaged in substantial gainful activity for many years is not equivalent to a finding that he has not engaged in work-like activities.  

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  38 C.F.R. §§ 4.1, 4.15.  In this case, the fact that the Veteran has no employment experience using a computer is not equivalent to a finding that he is not capable of performing mental and physical acts required by employment.  

The fact that the Veteran is unfamiliar with computers, based on his education and experience, limits the types of employment available Van Hoose v. Brown.  However, the governing criteria for TDIU do not require or authorize VA to determine whether employment of a certain type which does not require use of a computer is available to the Veteran.  Rather, VA must determine whether the Veteran is capable of mental and physical acts required for employment.  The Veteran has shown that he is mentally capable of following instructions throughout his rehabilitation.  

The Veteran's physical limitations which preclude prolonged walking or standing are similar to disabilities of other Veterans with a 60 percent evaluation, and not exceptional or unusual.  The Veteran would certainly have difficulty finding employment because of the limitations due to his service-connected disabilities, as in effect prior to June 27, 2012, when considered in light of his education and experience.  However, the Veteran's service-connected disabilities, even considered in light of his education and experience, do not preclude substantially gainful employment.  

The preponderance of the evidence is against the claim for TDIU prior to June 27, 2012.  There is no reasonable doubt as to whether the Veteran remains able to perform physical and mental activities required for employment.  The claim must be denied.  


ORDER

An effective date of April 26, 2007, for the 60 percent disability rating for CAD is granted.  

The appeal for TDIU, prior to June 27, 2102 is denied; the appeal for TDIU from June 27, 2012 is moot, and is dismissed.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


